                     Case 1:20-mj-09075-UA Document 5 Filed 09/03/20 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No.       20 Mag. 09075                                                 Date   9/3/20
     USAO No.

The Government respectfully requests the Court to dismiss without prejudice the

 ✔      Complaint                  Removal Proceedings in


United States v.      Jose Cuevas

The Complaint/Rule 40 Affidavit was filed on

      U.S. Marshals please withdraw warrant




                                                                   JACOB GUTWILLIG Digitally signed by JACOB GUTWILLIG
                                                                                   Date: 2020.09.03 14:07:53 -04'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                             (print name if signature handwritten)
SO ORDERED:

DAT E: 9/3/2020



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                      2020.07.13
